EXHIBIT 10.4

SECURITY AGREEMENT

This Security Agreement (this “Agreement”) is entered into as of February 29,
2008, by and between Silicon Valley Bank (“Bank”) and each of the following
parties (each, a “Pledgor” and collectively and jointly and severally,
“Pledgors”): 3F Therapeutics, Inc., a Delaware corporation, and ATS Acquisition
Corp., a Minnesota corporation.

RECITALS

Bank and ATS Medical, Inc. (“Borrower”) have entered into that certain Loan and
Security Agreement dated as of July 28, 2004 (as amended, restated, or otherwise
modified from time to time, the “Loan Agreement”) pursuant to which Bank has
agreed to make certain advances of money and to extend certain financial
accommodations to Borrower (collectively, the “Loans”), subject to the terms and
conditions set forth therein. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Loan Agreement.

In consideration of the Amendment to Loan and Security Agreement dated June 18,
2007 between Bank and Borrower, and the agreement of Bank to extend credit and
make other financial accommodations to Borrower under the Loan Agreement,
Pledgors have executed that certain Unconditional Guaranty of substantially even
date in favor of Bank (as amended, restated, or otherwise modified from time to
time, the “Guaranty”).

Each Pledgor’s obligations under the Guaranty (all such obligations of Pledgors
are collectively referred to as the “Guarantor Obligations”) shall be secured
pursuant to and in accordance with the terms of this Agreement.

AGREEMENT

The parties agree as follows:

1. DEFINITIONS. Unless otherwise defined herein, capitalized terms used herein
shall have the following meanings:

“Bank Expenses” means all costs and expenses (including reasonable attorneys’
fees and expenses) incurred by Bank in preparing, negotiating, administering,
amending, defending, and enforcing this Agreement and the Guarantor Obligations
(including, without limitation, those incurred during appeals and/or Insolvency
Proceedings).

“Code” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of California.

“Collateral” means the property described in Exhibit A attached hereto.

“Default” means any event or occurrence which with the passing of time or the
giving of notice or both would become an Event of Default hereunder.

“Events of Default” are described in Section 6.

“Insolvency Proceeding” are proceedings by or against Borrower and/or a Pledgor
under the United States Bankruptcy Code, or any other bankruptcy or insolvency
law, including assignments for the benefit of creditors, compositions,
extensions generally with either party’s creditors, or proceedings seeking
reorganization, arrangement, or other relief.

“Material Adverse Change” is described in Section 6.5.

“Permitted Liens” with respect to a Pledgor are:

(a) Liens existing on the date hereof and shown on a Schedule hereto (if any) or
arising under this Agreement or other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Pledgor
maintains adequate reserves on its books, if they have no priority over any of
Bank’s security interests;

(c) Purchase money Liens (i) on Equipment acquired or held by such Pledgor or
incurred for financing the acquisition of the Equipment, or (ii) existing on
Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;

(d) Non-exclusive licenses or sublicenses granted in the ordinary course of
Pledgor’s business and, with respect to any licenses where Pledgor is the
licensee, any interest or title of a licensor or under any such license or
sublicense, if the licenses and sublicenses permit granting Bank a security
interest;

(e) Leases or subleases entered into in the ordinary course of Pledgor’s
business, including in connection with Pledgor’s leased premises or leased
property;

(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(g) Liens in respect of property or assets of Pledgor imposed by law which were
incurred in the ordinary course of business, such as carriers’, warehousemen’s,
and mechanics’ Liens, statutory landlord’s Liens, and other similar Liens
arising in the ordinary course of business, which (y) do not in the aggregate
materially detract from the value of such property or assets or materially
impair the use thereof in the operation of the business of Pledgor and (z) which
are not delinquent;

(h) Easements, rights-of-way, restrictions, minor defects or irregularities in
title and other similar charges or encumbrances with respect to real estate and
not interfering in any material respect with the ordinary conduct of the
business of Pledgor;

(i) Banker’s Liens, rights of setoff and similar Liens incurred on deposits made
in the ordinary course of business;

(j) Liens arising from (i) judgments or attachments (or securing of appeal bonds
with respect thereto) in an aggregate amount of less than $250,000 provided that
the same have no priority over any of the security interests of Bank in any of
the Collateral (including, without limitation, with respect to future advances)
as determined by Bank in its commercially reasonable discretion or (ii)
judgments (or securing of appeal bonds with respect thereto) in circumstances
not constituting an Event of Default under Section 6.7, provided that the
aggregate of all cash and property (other than proceeds of insurance payable by
reason of such judgments, decrees or attachments) that is deposited or delivered
to secure any such judgments, or any appeal bonds in respect thereof, does not
exceed $250,000 in fair market value and provided further that the same have no
priority over any of the security interests of Bank in any of the Collateral
(including, without limitation, with respect to future advances) as determined
by Bank in its commercially reasonable discretion; and

(k) Liens imposed by law incurred in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security provided that the same have no priority over any of the security
interests of Bank in any of the Collateral (including, without limitation, with
respect to future advances).

“Responsible Officer” with respect to any Pledgor is any of such Pledgor’s Chief
Executive Officer, the President, the Chief Financial Officer and the
Controller.

2. CREATION OF SECURITY INTEREST

2.1 Grant of Security Interest. Each Pledgor grants Bank a continuing security
interest in the Collateral of such Pledgor to secure the prompt payment and
performance of such Pledgor’s Guarantor Obligations. Subject to any Permitted
Liens that, pursuant to the terms of this Agreement, are allowed to be prior to
the security interest of Bank in any Collateral, such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral of such Pledgor, and will constitute a valid, first priority security
interest in Collateral of such Pledgor acquired after the date hereof. Bank may
liquidate a Pledgor’s Collateral and apply such funds toward repayment of such
Pledgor’s Guarantor Obligations. Such liquidation shall not be deemed a set-off.

2.2 Delivery of Additional Documentation Required; Perfection Certificates. Each
Pledgor will from time to time execute and deliver to Bank, at the request of
Bank, all financing statements and other documents that Bank may reasonably
request, in form satisfactory to Bank, to perfect and continue the perfection of
Bank’s security interests in the Collateral of such Pledgor. Each Pledgor
authorizes Bank to file financing statements without notice to Pledgor, in all
appropriate jurisdictions, as Bank deems appropriate, to perfect or protect
Bank’s interest in the Collateral of such Pledgor. On or before March 31, 2008,
each Pledgor shall have executed and delivered to Bank a completed Perfection
Certificate, in the form previously provided by Bank, the substance of which
shall be acceptable to Bank in its discretion (each, a “Perfection Certificate”
and collectively, “Perfection Certificates”).

3. REPRESENTATIONS AND WARRANTIES

Each Pledgor represents and warrants as follows:

3.1 Due Organization and Qualification. Such Pledgor is duly existing and in
good standing under the laws of its jurisdiction of formation and is qualified
and licensed to do business in, and is in good standing in, any state in which
the conduct of its business or its ownership of property requires that it be so
qualified, except where the failure to do so could not reasonably be expected to
cause a Material Adverse Change.

3.2 Due Authorization; No Conflict. The execution, delivery, and performance of
this Agreement are within such Pledgor’s powers, have been duly authorized, and
neither conflict with nor constitute a breach of any provision contained in such
Pledgor’s formation documents or bylaws, nor will they constitute an event of
default under any material agreement to which such Pledgor is a party or by
which such Pledgor is bound.

3.3 No Prior Encumbrances. Subject to Permitted Liens, such Pledgor has good
title to the Collateral, free and clear of any liens, security interests, or
other encumbrances other than the security interest in favor of Bank.

3.4 Litigation. There is no action, suit or proceeding affecting such Pledgor
pending or threatened before any court, arbitrator, or governmental authority,
domestic or foreign, in which a likely adverse decision could reasonably be
expected to cause a Material Adverse Change, other than such actions, suits or
proceedings described in such Pledgor’s Perfection Certificate.

3.5 Solvency. The incurrence of such Pledgor’s obligations under this Agreement
will not cause such Pledgor to (a) become insolvent; (b) be left with
unreasonably small capital for any business or transaction in which such Pledgor
is presently engaged or plans to be engaged; or (c) be unable to pay its debts
as such debts mature.

3.6 Perfection Certificate. All information set forth on its Perfection
Certificate is accurate and complete.

4. AFFIRMATIVE COVENANTS

Each Pledgor covenants and agrees that, until the Guarantor Obligations (other
than contingent indemnification Guarantor Obligations) of such Pledgor cease,
such Pledgor shall do all of the following:

4.1 Good Standing. Maintain its existence and its good standing in its
jurisdiction of formation and maintain qualification in each jurisdiction in
which the failure to so qualify could reasonably be expected to have a material
adverse effect on such Pledgor’s business.

4.2 Government Compliance. Comply with all statutes, laws, ordinances and
government rules and regulations to which it is subject, noncompliance with
which could reasonably be expected to have a material adverse effect on such
Pledgor’s business.

4.3 Insurance.

(a) At such Pledgor’s expense, keep the Collateral of such Pledgor insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where such Pledgor’s
business is conducted on the date hereof. Such Pledgor shall also maintain
insurance relating to such Pledgor’s ownership and use of the Collateral in
amounts and of a type that are customary to businesses similar to such
Pledgor’s.

(b) All such policies of insurance shall be in such form, with such companies,
and in such amounts as reasonably satisfactory to Bank. All such policies of
property insurance shall contain a lender’s loss payable endorsement, in a form
satisfactory to Bank, showing Bank as an additional loss payee thereof and all
liability insurance policies shall show the Bank as an additional insured, and
shall specify that the insurer must give at least 20 days notice to Bank before
canceling its policy for any reason.

4.4 Taxes. Make timely payment of all foreign, federal, state, and local taxes
or assessments (other than taxes and assessments which such Pledgor in good
faith contests its obligations by appropriate proceedings promptly and
diligently instituted and conducted), and shall deliver to Bank, upon demand,
appropriate certificates attesting to such payments.

4.5 Audit of Collateral. Allow Bank to audit Pledgor’s Collateral at Pledgor’s
expense. Such audits may be conducted (i) once every twelve months, and (ii) at
such more frequent times as the Bank may from time to time determine; provided
that Bank shall not require any such audit during any period for which Bank has
agreed, under the Loan Agreement, not to require an audit of Borrower’s
collateral.

5. NEGATIVE COVENANTS

Each Pledgor covenants and agrees that, until the Guarantor Obligations (other
than contingent Guarantor Obligations) of such Pledgor cease, such Pledgor shall
not do any of the following:

5.1 Dispositions. Convey, sell, lease, transfer, pledge, assign control over or
otherwise dispose of (collectively, “Transfer”) all or any part of the
Collateral of such Pledgor other than Transfers of the type permitted by
Section 7.1 of the Loan Agreement.

5.2 Encumbrances. Create, incur, or allow any Lien on any of its property, or
assign or convey any right to receive income, including the sale of any
Accounts, except for Permitted Liens; subject to any Permitted Liens that,
pursuant to the terms of this Agreement, are allowed to be prior to the security
interest of Bank in any Collateral, permit any Collateral from such Pledgor not
to be subject to the first priority security interest granted herein; or enter
into any agreement, document, instrument or other arrangement (except with or in
favor of Bank) with any Person which directly or indirectly prohibits or has the
effect of prohibiting any Pledgor from assigning, mortgaging, pledging, granting
a security interest in or upon, or encumbering any of such Pledgor’s
intellectual property, except as is otherwise permitted in Section 7.1 of the
Loan Agreement and the definition of “Permitted Lien”.

5.3 Change in Jurisdiction of Formation, Organizational Structure, Type. Without
30 days prior written notice to Bank, change its jurisdiction of formation or
its organizational structure or type.

6. EVENTS OF DEFAULT

Any one or more of the following events shall constitute an Event of Default
under this Agreement:

6.1 Covenant Default.

(a) If any Pledgor fails or neglects to perform, keep, or observe any term,
provision, condition, covenant, or agreement in the Guaranty or in Sections 5.1,
5.2 or 5.3 of this Agreement; or

(b) If any Pledgor fails or neglects to perform, keep, or observe any other
material term, provision, condition, covenant or agreement contained in this
Agreement, and as to any default (other than those specified in this Section 6)
under such other term, provision, condition, covenant or agreement that can be
cured, has failed to cure the default within ten (10) days after the occurrence
thereof; provided, however, that if the default cannot by its nature be cured
within the ten (10) day period or cannot after diligent attempts by Pledgor be
cured within such ten (10) day period, and such default is likely to be cured
within a reasonable time, then Pledgor shall have an additional period (which
shall not in any case exceed thirty (30) days) to attempt to cure such default,
and within such reasonable time period the failure to cure the default shall not
be deemed an Event of Default. Grace periods provided under this section shall
not apply with respect to subsection (a) above.

6.2 Attachment. If any material portion of any Pledgor’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver and the
attachment, seizure or levy is not removed in 10 days, or if any Pledgor is
enjoined, restrained, or prevented by court order from conducting a material
part of its business or if a judgment or other claim becomes a Lien on a
material portion of any Pledgor’s assets, or if a notice of lien, levy, or
assessment is filed against any of any Pledgor’s assets by any government agency
and not paid within 10 days after such Pledgor receives notice. These are not
Events of Default if stayed or if a bond is posted pending contest by Pledgor.

6.3 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Pledgor pursuant to this
Agreement or the Guaranty or to induce Bank to enter into this Agreement or the
Guaranty.

6.4 Insolvency. (a) any Pledgor becomes insolvent; (b) any Pledgor begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against any
Pledgor and not dismissed or stayed within 30 days.

6.5 Material Adverse Change. If there (a) occurs a material adverse change in
the business, operations, or financial condition of any Pledgor, or (b) is a
material impairment of the value or priority of Bank’s security interest in any
of the Collateral of any Pledgor (any of the foregoing is referred to herein as
a “Material Adverse Change”).

6.6 Other Agreements. If there is a default in any agreement between Pledgor and
a third party that gives the third party the right to accelerate any
Indebtedness exceeding $250,000 or that could cause a Material Adverse Change.

6.7 Judgments. If money judgments in the aggregate of at least $250,000 are
rendered against the Pledgors and are unsatisfied and unstayed for 10 days.

6.8 Event of Default Under Loan Agreement. Any Event of Default shall exist
under the Loan Agreement.

7. BANK’S RIGHTS AND REMEDIES

7.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Pledgors:

(a) Exercise all rights available to it under the Code and applicable law;

(b) Set off and apply to the obligations any and all (i) balances and deposits
of any Pledgor held by Bank or in which Bank acts as custodian, or
(ii) indebtedness at any time owing to or for the credit or the account of any
Pledgor held by Bank; and

(c) Sell all or any part of the Collateral at either a public or private sale,
or both, by way of one or more contracts or transactions, for cash or on terms,
in such manner and at such places (including any Pledgor’s premises) as Bank
determines is commercially reasonable in accordance with the Code.

7.2 Remedies Cumulative. Bank’s rights and remedies under the Loan Agreement and
any documents related thereto, the Guaranty, and this Agreement shall be
cumulative. Bank shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity. No exercise by Bank
of one right or remedy shall be deemed an election, and no waiver by Bank of any
Event of Default on any Pledgor’s part shall be deemed a continuing waiver. No
delay by Bank shall constitute a waiver, election, or acquiescence by it.

7.3 Demand; Protest. Except to the extent expressly provided for in this
Agreement or the Guaranty, each Pledgor waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held by Bank on which any Pledgor may in any way be
liable.

7.4 Power of Attorney. Effective only when an Event of Default occurs and
continues, each Pledgor irrevocably appoints Bank as its lawful attorney to:
(a) endorse such Pledgor’s name on any checks or other forms of payment or
security; (b) sign such Pledgor’s name on any invoice or bill of lading for any
account or drafts against account debtors, (c) make, settle, and adjust all
claims under such Pledgor’s insurance policies; (d) settle and adjust disputes
and claims about the accounts directly with account debtors, for amounts and on
terms Bank determines reasonable; and (e) transfer the Collateral of such
Pledgor into the name of Bank or a third party as the Code permits. Bank may
exercise the power of attorney to sign any Pledgor’s name on any documents
necessary to perfect or continue the perfection of any security interest
regardless of whether an Event of Default has occurred. Bank’s appointment as
each Pledgor’s attorney in fact, and all of Bank’s rights and powers, coupled
with an interest, are irrevocable until the Guarantor Obligations cease.

7.5 Bank Expenses. If any Pledgor fails to pay any amount due hereunder or
furnish any required proof of payment to third persons in connection with the
Collateral, Bank may make all or part of the payment and take any action Bank
deems prudent, and Bank shall give written notice to Borrower of the same
promptly after making any such payment or taking any such action that is
material. Any amounts paid by Bank are Bank Expenses and immediately due and
payable, bearing interest at the then applicable rate and secured by the
Collateral. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default. After the sale of any of
the Collateral of any Pledgor, Bank may deduct all reasonable legal and other
expenses and attorneys’ fees for preserving, collecting, selling and delivering
the Collateral and for enforcing its rights with respect to the Guarantor
Obligations of such Pledgor, and shall apply the remainder of the proceeds to
the Guarantor Obligations of such Pledgor in such manner as Bank in its
reasonable discretion shall determine, and shall pay the balance, if any, to
such Pledgor.

7.6 Bank’s Liability for Collateral. If Bank complies with reasonable banking
practices, it is not liable or responsible for the safekeeping of the
Collateral.

8. NOTICES

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement shall be in writing and shall be given in accordance
with the notice provision set forth in the Guaranty.

9. CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

California law governs this Agreement without regard to principles of conflicts
of law. Each Pledgor and Bank submits to the exclusive jurisdiction of the State
and Federal courts in Santa Clara County, California; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on any collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank. Each Pledgor expressly submits
and consents in advance to such jurisdiction in any action or suit commenced in
any such court, and each Pledgor hereby waives any objection that it may have
based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Each Pledgor hereby waives personal
service of the summons, complaints, and other process issued in such action or
suit and agrees that service of such summons, complaints, and other process may
be made by registered or certified mail addressed to such Pledgor at the address
for notice set forth in the Guaranty and that service so made shall be deemed
completed upon the earlier to occur of such Pledgor’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PLEDGOR AND BANK WAIVES
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE GUARANTY, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph

10. GENERAL PROVISIONS

10.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. No Pledgor may assign this
Agreement or any rights under it without Bank’s prior written consent which may
be granted or withheld in Bank’s reasonable discretion. Bank has the right,
without the consent of or notice to any Pledgor, to sell, transfer, negotiate,
or grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits under this Agreement.

10.2 Indemnification. Each Pledgor will indemnify, defend and hold harmless Bank
and its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities asserted by any other party in connection with the
transactions contemplated by the Guaranty and/or this Agreement; and (b) all
losses or Bank Expenses incurred, or paid by Bank from, following, or
consequential to transactions between Bank and such Pledgor under the Guaranty
and/or Agreement (including reasonable attorneys’ fees and expenses), except for
losses caused by Bank’s gross negligence or willful misconduct. A person seeking
to be indemnified under this Section 10.2 shall notify the applicable Pledgor of
any event requiring indemnification within a reasonable time following such
person’s receipt of notice of commencement of any action or proceeding giving
rise to a claim for indemnification hereunder, provided that (i) there shall be
no obligation to so notify such Pledgor if an Event of Default has occurred and
is continuing, and (ii) neither Bank nor any such person shall have any
liability or obligation for any inadvertent failure to provide such notice, and
(iii) no failure to provide such notice shall affect such Pledgor’s obligation
to provide indemnity hereunder. In such a proceeding, such person shall use
commercially reasonable efforts to keep such Pledgor reasonably informed of its
defense and any settlement of any such action or proceeding and negotiations to
settle or otherwise resolve any claim, provided that (i) such person shall have
the exclusive right to decide to accept or reject any settlement offer, and
(ii) there shall be no obligation to keep such Pledgor so informed if an Event
of Default has occurred and is continuing, and (iii) neither Bank nor any such
person shall have any liability or obligation for any inadvertent failure to
keep such Pledgor so informed, and (iv) no failure to keep such Pledgor so
informed shall affect such Pledgor’s obligation to provide indemnity hereunder.

10.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

10.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

10.5 Amendments in Writing, Integration. All amendments to this Agreement must
be in writing and executed by the parties hereto. This Agreement and the
Guaranty represent the entire agreement about this subject matter and supersede
prior negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement merge into this Agreement and the Guaranty.

10.6 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, are one Agreement.

10.7 Survival. All covenants, representations and warranties made in this
Agreement continue in full force while any obligations remain outstanding. The
obligations of Pledgors in Section 10.2 to indemnify Bank will survive until all
statutes of limitations for actions that may be brought against Bank have run.

10.8 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
any Pledgor and Bank arising out of the Guaranty or this Agreement, the
prevailing party will be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled, whether or not a lawsuit is filed.

10.9 Disclosure of Information; Borrower Collateral. Each Pledgor acknowledges
that it has, independently of and without reliance on Bank, made its own credit
analysis of Borrower and the assets pledged by Borrower to Bank under the Loan
Agreement, if any (the “Borrower Collateral”), performed its own legal review of
this Agreement, the Guaranty, the Loan Agreement and all related documents and
filings, and is not relying on Bank with respect to any of the aforesaid items.
Each Pledgor has established adequate means of obtaining from Borrower, on a
continuing basis, financial and other information pertaining to Borrower’s
financial condition and the value of the Borrower Collateral and status of
Bank’s lien on and in the Borrower Collateral. Each Pledgor agrees to keep
adequately informed from such means of any facts, events or circumstances which
might in any way affect such Pledgor’s risks hereunder or under the Guaranty,
and each Pledgor further agrees that Bank shall have no obligation to disclose
to Pledgor information or material with respect to Borrower or the Borrower
Collateral acquired in the course of Bank’s relationship with Borrower. Bank
makes no representation, express or implied, with respect to the Borrower
Collateral or its interest in, or the priority or perfection of its lien on and
in the Borrower Collateral. Each Pledgor acknowledges that its obligation
hereunder will not be affected by (a) Bank’s failure properly to create a lien
on or in the Borrower Collateral, (b) Bank’s failure to create or maintain a
priority with respect to the lien purported to be created in the Borrower
Collateral, or (c) any act or omission of Bank (whether negligent or otherwise)
which adversely affects the value of the Borrower Collateral or Bank’s lien
thereon or the priority of such lien.

10.10 Joint and Several. If two or more Pledgors are liable under the terms
hereof for the same obligation, then such liability shall be joint and several.

10.11 Confidentiality. In handling any confidential information, Bank will
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made (i) to Bank’s
subsidiaries or affiliates in connection with their business with Borrower or
Pledgors, (ii) to prospective transferees or purchasers of any interest in the
loans to the Borrower (provided, however, Bank shall use commercially reasonable
efforts in obtaining such prospective transferee or purchasers written agreement
to the terms of this provision), (iii) as required by law, regulation, subpoena,
or other order, (iv) as required in connection with Bank’s examination or audit
and (v) as Bank considers appropriate exercising remedies under this Agreement.
Confidential information does not include information that either: (a) is in the
public domain or in Bank’s possession when disclosed to Bank, or becomes part of
the public domain after disclosure to Bank; or (b) is disclosed to Bank by a
third party, if Bank does not know that the third party is prohibited from
disclosing the information.

[Signature page follows]

1

This Security Agreement is executed as of the date first above written.

Bank

SILICON VALLEY BANK

     
By:
  /s/ Nick Honigman
 
   
Name:
  Nick Honigman
 
   
Title:
  Relationship Manager

Pledgors

     
3F THERAPEUTICS, INC.
By: /s/ Michael Dale
  ATS ACQUISITION CORP.
By: /s/ Michael Dale
 
   
Name: Michael Dale
  Name: Michael Dale
 
   
Title: CEO
  Title: CEO
 
   

2

EXHIBIT A

The Collateral consists of all of each Pledgor’s right, title and interest in
and to the following personal property of such Pledgor:

All goods and equipment now owned or hereafter acquired, including, without
limitation, all machinery, fixtures, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing, and all attachments,
accessories, accessions, replacements, substitutions, additions, and
improvements to any of the foregoing, wherever located;

All inventory, now owned or hereafter acquired, including, without limitation,
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products including such inventory as is temporarily
out of Pledgor’s custody or possession or in transit and including any returns
upon any accounts or other proceeds, including insurance proceeds, resulting
from the sale or disposition of any of the foregoing and any documents of title
representing any of the above;

All contract rights and general intangibles now owned or hereafter acquired,
including the Intellectual Property (as defined below) only, however, to the
extent and subject to the limitations set forth in the Exclusion Clause (as
defined below);

All now existing and hereafter arising accounts, contract rights, payment
intangibles, royalties, license rights and all other forms of obligations owing
to Pledgor arising out of the sale or lease of goods, the licensing of
technology or the rendering of services by Pledgor, whether or not earned by
performance, and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Pledgor;

All documents, cash, deposit accounts, securities, securities entitlements,
securities accounts, investment property, financial assets, letters of credit,
letter-of-credit rights, commercial tort claims, certificates of deposit,
instruments and chattel paper now owned or hereafter acquired; and

All Pledgor’s books and records relating to the foregoing and any and all
claims, rights and interests in any of the above and all substitutions for,
additions and accessions to and proceeds thereof.

Notwithstanding the foregoing, the Collateral shall not include any Intellectual
Property, provided that if a judicial authority (including a U.S. Bankruptcy
Court) holds that a security interest in the underlying Intellectual Property is
necessary to have a security interest in such items that are proceeds of the
Intellectual Property consisting of payment intangibles, accounts, license
revenues, or general intangibles relating to rights to payment arising therefrom
or relating thereto, then in such circumstance, the Collateral shall
automatically, and effective as of the date hereof, include the Intellectual
Property only to the extent necessary to permit perfection of Bank’s security
interest in such proceeds, including, without limitation, payment intangibles,
accounts, license revenues, or general intangibles relating to rights to payment
(the foregoing is referred to herein collectively as the “Exclusion Clause”).

The term “Intellectual Property” as used herein shall mean the following:
Pledgor’s right, title or interest, whether now owned or hereafter acquired, in
and to any intellectual property rights of Pledgor of any nature or character,
including without limitation, and whether domestic or foreign, the following:
(i) any copyrights and copyright applications, whether registered or
unregistered, copyright registration and like protection in each work of
authorship and derivative work thereof, whether published or unpublished, and
whether said copyrights are statutory or arise under common law, and all rights,
claims and demands in any way related to any such copyrights or works, including
any rights to sue for past, present or future infringement, and any rights of
renewal and extension of copyrights; (ii) any patents, patent applications,
patent rights and like protections and any licenses relating to any of the
foregoing, and any improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part thereof and any rights to sue for past
present or future infringement thereof and any rights arising therefrom and
pertaining thereto; (iii) any state (including common law), federal and foreign
trademarks, service marks and trade names, and applications for registration of
such trademarks, service marks and trade names, and any licenses relating to any
of the foregoing, whether registered or unregistered and wherever registered,
any rights to sue for past, present or future infringement of unconsented use
thereof, all rights arising therefrom and pertaining and any reissues,
extensions and renewals thereof and the goodwill of the business of Pledgor
connected with and symbolized by any of the foregoing; (iv) any trade secrets,
trade dress, trade styles, logos, other source of business identifiers,
mask-works, mask-work registrations or mask-work applications, integrated
circuit masks, software, circuit designs and documentation relating thereto, and
the goodwill of the business of Pledgor connected with and symbolized by any of
the foregoing, including, without limitation, any rights to unpatented
inventions, know-how, and operating manuals, including any rights to sue for
past, present or future infringement or unconsented use thereof, all rights
arising therefrom and pertaining thereto, provided that with respect to any and
all of the foregoing, the term “Intellectual Property” shall not include any
proceeds thereof (other than proceeds in the direct form of Intellectual
Property) and specifically, without limitation, and regardless of any of the
foregoing, the term “Intellectual Property” shall not include any payment
intangibles, accounts, license revenues, or general intangibles relating to
rights to payment arising therefrom or relating thereto.

3